DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Line 4 includes the phrase: “a second surface disposed face the first surface” which is grammatically incorrect, “face” should be “to face” or “facing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0181566).
In re claim 1 Wang discloses a display panel (Fig 3), comprising a base substrate (21) including a first surface; another base substrate (22) including a second surface disposed to face the first surface; a first insulating layer (212) disposed above the first surface of the base substrate, wherein a plurality of grooves (D) are disposed in a surface of the first insulating layer away from the base substrate; a first conductive layer (211) disposed at a side of the first insulating layer away from the base substrate, wherein the first conductive layer at least covers bottom faces and side walls of the plurality of grooves; a plurality of support portions (23) disposed above the second surface of the another base substrate; and a second conductive layer (24) at least covers surface of the plurality of support portions facing away from 
In re claim 2 Wang discloses that the first conductive layer is a transmissive electrode layer (211 is the cathode of a top emitting OLED and therefore must be transmissive) and the second conductive layer is an auxiliary electrode layer (¶31, 24 is conductively coupled to auxiliary electrode 221 and may therefore be considered an auxiliary electrode layer); and the auxiliary electrode layer has flexibility (¶29 describes 24 as a transparent conductive film, all conductive films possess some magnitude of flexibility even if said flexibility is low, as the claim does not specify a degree of flexibility it does not distinguish from a generic conductive film).
In re claim 6 Wang discloses that the display panel has a plurality of open regions (the OLED regions between banks 212, Fig 3 illustrating one of a matrix of pixels used to form the display) and a non-open region (banks 212); and the auxiliary electrode layer is disposed in the plurality of open regions and the non-open region (as seen in Fig 3 layer 23 extends across both regions).
In re claim 10 Wang discloses that in a direction perpendicular to the first surface of the base substrate, a depth of each groove is less than a sum of a height of a corresponding support portion, a thickness of the second conductive layer and a thickness of the first conductive layer (per Fig 3 as the support portion creates a standoff between the two substrates).
In re claim 12 Wang discloses that a width of each groove is gradually increased in a direction perpendicular to the first surface and pointing from the first surface to the second surface, and the width of each groove is a size of the groove in a direction parallel to the first surface; and a shape and a size of a portion of each support portion embedded into a corresponding groove are matched with a  shape and a size of the corresponding groove, respectively (per Fig 3).
In re claim 13 Wang discloses that a cross-section of each groove has a shape of a trapezoid in a direction perpendicular to the first surface (per Fig 3).
In re claim 15 Wang discloses a method for manufacturing the display panel of claim 1, the method comprising: providing two base substrates (Fig 2, 21 & 22); forming a first insulating layer (212) at 
In re claim 16 Wang discloses a display device implementing the afore-described display panel (¶43).
In re claim 17 Wang discloses a second insulating layer (the planarization layer beneath 24, corresponding to 110 in Fig 1) disposed between the plurality of support portions and the another base substrate.
In re claim 18 Wang discloses that before forming the plurality of support portions at a side of another base substrate of the two bases substrates, the method further comprise: forming a second insulating layer (the planarization layer beneath 24, corresponding to 110 in Fig 1) at a side of the another base substrate where the plurality of support portions are to be formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang discloses the display panel of claim 10 as detailed above but is silent as to the specific ratios of the depths of the groove to the sum the height of the corresponding support portion and the .
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2 above, and further in view of Cruz-Silva et al. (US 2015/0111449).
In re claim 3 Wang discloses an auxiliary electrode but does not disclose said electrode comprising two sub layers as claimed. Cruz-Silva discloses a conductive film comprising two sub layers (¶22). It would have been obvious to one of ordinary skill in the art at the time of filing to use the conductive film of Cruz-Silva for the auxiliary electrode of Wang in order to implement a conductive film with low resistance and tunable optical and mechanical properties (¶22).
In re claim 5 Wang discloses an auxiliary electrode but is silent to the material thereof. Cruz-Silva discloses a graphene oxide film with high conductivity and good mechanical properties (¶21). Therefore it would have been obvious to one of ordinary art at the time of filing to use the graphene oxide film of Cruz-Silva as the material of the auxiliary electrode of Wang in order to form an auxiliary electrode having high conductivity and good mechanical properties.
Allowable Subject Matter
Claims 4, 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claim 4 prior art does not disclose or suggest the auxiliary electrode layer consisting of alternating layers of first and second sub-layers. Note that for the sub-layers to be alternately stacked as claimed requires a minimum of four sub-layers in order to establish an alternating pattern.
In re claims 7 and 14 prior art does not disclose or suggest the claimed configurations, best illustrated in the current disclosure by Fig 2, as opposed to the configuration illustrated by Fig 3 which is found in Wang as discussed above.
In re claims 8 and 9 prior art does not disclose or suggest a plurality of buffer electrodes as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896